DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.
 Claim Objections
Claims 1, 6, 12, 19, 20, 26 and 27 are objected to because of the following informalities:  
Regarding claim 1, the recitation of “a client device” in line 7 is suggested to change to - - the client device - -.
Regarding claim 6, the recitation of “iw” in line 1 is suggested to change to - - is - -.
Regarding claim 12, the recitation of “an optical signature” in line 2 is suggested to change to - - the optical signature - -.
Regarding claim 19, the recitation of “ADEVICE a client device” in line 3 is suggested to change to - - the client device - -.

Regarding claim 26, the recitation of “client device client device” in lines 3-4 is suggested to change to - - client device - -.  Line 9, “a client device” is suggested to change to - - the client device - -.
Regarding claim 27, the recitation of “client device client device” in line 2 is suggested to change to - - client device - -.  Line 8, “a client device” is suggested to change to - - the client device - -.
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “the optical signature” in line 10 is vague and indefinite because it is unclear of which “optical signature” is referring to, i.e. “an optical signature associate with a first user” or “an optical signature associated with an interpersonal interaction type” as recited in lines 7-9.  For purpose of examination, it is 
Similar problem exists for claims 2-6, 9-15, 19, 20 and 22-25.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Meurs (US 2010/0317381) in view of Chacon (US 2018/0027103, previously cited).
Regarding claims 1, 26 and 27, van Meurs teaches a method and system, and a non-transitory computer readable storage medium having embodied thereon a program for providing an optical signature (descriptors) on a client device (100), comprising: receiving a set of input attributes (“150”, 7-3-7-8”, “check” or text sequence ) from a user regarding a desired interpersonal communication [0014], and [0021]); selecting one of a 
Van Meurs fails to teach the optical signature is viewable and is interpretable in person by the second user not associated with the first device.
However, Chacon teaches a method and system, and a non-transitory computer readable storage medium having embodied thereon a program for providing an optical signature on a client device, comprising: generating, by a client application executing on the client device (wearable computing device, [0003]), the optical signature ([0006], [0038] and [0039]) associated with a first user (individual who wears the wearable computing device, [0007]), the first user associated with the client device, the optical signature associated with an interpersonal interaction type (voice, gesture, [0003]) the first user is seeking with a second user (other party); and displaying the optical signature on the client device, the optical signature displayed at a scale such that the optical signature is viewable and is interpretable in person by the second user not associated with the client device ([0003] and [0007]).
In view of Chacon’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of van Meurs for the optical signature is viewable and is interpretable in 
Regarding claim 2, van Meurs as modified by Chacon teaches all subject matter claimed as applied above.  Both van Meurs and Chacon further teach wherein the optical signature includes on or more optical signature components (van Meurs: [0014], [0021] and [0025].  Chacon: [0006], [0038] and [0039]).
Regarding claim 3, van Meurs as modified by Chacon teaches all subject matter claimed as applied above.  Both van Meurs and Chacon further teach wherein the optical signature components are generated by the client application, retrieved from the client device memory or storage, or received from a remote server (van Meurs: [0021] and [0028].  Chacon: [0008] and [0018]).
Regarding claim 4, van Meurs as modified by Chacon teaches all subject matter claimed as applied above.  Both van Meurs and Chacon further teach generating the optical signature including one or more optical signature components, the optical signature to be displayed by the first device and generated based on input from the first user received by the first device (van Meurs: fig. 2 and [0021].  Chacon: [0038]-[0044]).
Regarding claim 5, van Meurs as modified by Chacon teaches all subject matter claimed as applied above.  Both van Meurs and Chacon further teach wherein the optical signature or optical signature components are embedded in the client application, distributable or retrieved from a remote server with a static meaning that does not change over time (van Meurs: [0028].  Chacon: [0018] and [0020]).

Regarding claim 7, van Meurs as modified by Chacon teaches all subject matter claimed as applied above.  Both van Meurs and Chacon further teach wherein each optical signature component and corresponding optical signature component meaning are included in an optical signature meaning index (van Meurs: [0020] and [0021].  Chacon: emotions, message, video, [0022] and [0041]-[0044]). 
Regarding claim 8, van Meurs as modified by Chacon teaches all subject matter claimed as applied above.  Chacon further teaches wherein a plurality of devices associated with a plurality of users, the plurality of users including the first user, receive identical or recognizably equivalent optical signature sets or optical signature components to ensure synchronized display of optical signatures across the plurality of devices, wherein a meaning for each optical signature is accessible to the plurality of users of the system ([0044]).
Regarding claim 9, van Meurs as modified by Chacon teaches all subject matter claimed as applied above.  Chacon further teaches distributing the optical signature to one or more additional client devices within a peer-to-peer network, the peer-to-peer network including the client device that distributes the optical signature ([0044]).

Regarding claim 11, van Meurs as modified by Chacon teaches all subject matter claimed as applied above.  Both van Meurs and Chacon further teach receiving an optical set by the client device, the optical signature set including a plurality of optical signatures wherein the optical signature is generated from the optical signature set (van Meurs: [0014], [0015], [0021] and [0025].  Chacon: [0022]).
Regarding claim 12, van Meurs as modified by Chacon teaches all subject matter claimed as applied above.  Both van Meurs and Chacon further teach selecting, based on input from the first user received by the first device, the optical signature to display by the first device form the optical signature set (van Meurs: fig. 4 and [0040]-[0043].  Chacon: [0037] and [0043]).
Regarding claim 13, van Meurs as modified by Chacon teaches all subject matter claimed as applied above.  Chacon further teaches wherein the client application generates the optical signature based on user characteristics and a desired interaction type of the first user or another user associated with a different client device ([0040]-[0044]).
Regarding claim 14, van Meurs as modified by Chacon teaches all subject matter claimed as applied above.  Both van Meurs and Chacon further teach wherein the 
Regarding claim 15, van Meurs as modified by Chacon teaches all subject matter claimed as applied above.  Chacon further teaches synchronizing one or more optical signatures at the client device with one or more optical signatures on a remote device ([0009]), wherein each of the synchronized optical signatures include an expiration date or time ([0046]).
Regarding claim 16, van Meurs as modified by Chacon teaches all subject matter claimed as applied above.  Both van Meurs and Chacon further teach wherein providing optical signature data includes providing first user characteristics and geolocation coordinates to a remote server (van Meurs: [0028] and [0029]).
Regarding claim 17, van Meurs as modified by Chacon teaches all subject matter claimed as applied above.  Both van Meurs and Chacon further teach transmitting a request for users associated with requested user characteristics by the client device to a server and receiving a response from the server by the client device, the response including one or more matching users associated with geographical locations that satisfies the requested user characteristics (van Meurs: [0028] and [0029]. Chacon: [0009] [0010],[0029] and [0046]).
Regarding claim 18, van Meurs as modified by Chacon teaches all subject matter claimed as applied above.  Both van Meurs and Chacon further teach retrieving optical signature data from a remote server by each of a plurality of client devices, each of the plurality of client devices associated with a user, the optical signature data including user characteristics and geolocation coordinates associated with the plurality of users 
Regarding claim 19, van Meurs as modified by Chacon teaches all subject matter claimed as applied above.  Both van Meurs and Chacon further teach receiving optical signature meaning index, the optical signature associated with a meaning specifying a visual output from the client device, the meaning of the optical signature being specified by the optical signature meaning index, the optical signature meaning index specifying the interpersonal interaction type or characteristics of the first user or one or more second users being sought for interaction (van Meurs: [0020] and [0021].  Chacon: [0022] and [0037]-[0044]).
Regarding claim 20, van Meurs as modified by Chacon teaches all subject matter claimed as applied above.  Both van Meurs and Chacon further teach receiving an optical signature meaning index, the optical signature including an optical signature component that is associated with a meaning that specifies a visual output from the client device, the meaning of the optical signature component being specified by the optical signature meaning index, the optical signature meaning index specifying an interpersonal interaction type or characteristics of the first user or one or more second users being sought for interaction (van Meurs: [0020] and [0021].  Chacon: [0022] and [0037]-[0044]).
Regarding claim 21, van Meurs as modified by Chacon teaches all subject matter claimed as applied above.  Both van Meurs and Chacon further teach wherein the optical signature meaning index is embedded within a distributable application, or is 
Regarding claim 22, van Meurs as modified by Chacon teaches all subject matter claimed as applied above.  Chacon further teaches the optical signature is a non-textual representation associated with an interpersonal relationship type or characteristic of the second user being sought for interaction by the first user ([0039] and [0043]).
Regarding claim 23, van Meurs as modified by Chacon teaches all subject matter claimed as applied above.  Both van Meurs and Chacon further teach wherein the optical signature is comprised of any combination of shapes, colors, geometric patterns, slow or rapid changes in illumination or use of flashing or pulsing lights or displays, images, graphic, animation, holographic image or video displayed statically or in motion (van Meurs: [0030]. Chacon: [0022]).
Regarding claim 24, van Meurs as modified by Chacon teaches all subject matter claimed as applied above.  Chacon further teaches wherein the type of interpersonal interaction is a business or social interaction, the optical signature is associated with the interaction type and user characteristics of the first or the second user being sought for interaction by the first user ([0001] and [0003]).
Regarding claim 25, van Meurs as modified by Chacon teaches all subject matter claimed as applied above.  Chacon further teaches wherein the interpersonal interaction type is social interaction, the optical signature associated with a user characteristic that includes interaction type preference and preference for a male or female or other gender identification ([0001], [0043] and [0044]).
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/09/2022, with respect to the rejection(s) of claim(s) 1-27 under 35 U.S.C 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of van Meurs and Chacon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887